Citation Nr: 0318546	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death, to include pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from January 1949 to December 
1951.  He died in December 2000.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), requires VA to assist a 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5103A.  This duty to assist includes obtaining 
records of relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c).  In addition, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

VA medical records associated with the claims folder indicate 
that the veteran was diagnosed as having cryoglobulinemia in 
January 1992.  The appellant alleges that VA's treatment of 
this disorder resulted in additional medical problems that 
caused or contributed to his death.  She indicates that the 
veteran has had only VA medical treatment, at the medical 
center in Nashville and at the outpatient clinic in 
Knoxville.  Of record are VA treatment records from Nashville 
beginning in 1993.  There are no records from the VA 
outpatient clinic in Knoxville.  On remand, the RO should 
attempt to obtain additional VA records, as instructed below.    

In addition, the veteran's death certificate indicates that 
an autopsy was performed but the results were not available 
at the time the certificate was completed.  A report of 
contact with the appellant dated in March 2001 indicated that 
an autopsy was being completed and that she would send a copy 
of the report when she received it.  There is no autopsy 
report in the claims folder.  Because both the discharge 
summary from the veteran's terminal hospitalization and the 
death certificate express uncertainty as to the cause of 
death, the autopsy report is of critical importance.  The RO 
should take the necessary steps to obtain the autopsy report.   

The Board notes that, in the October 2002 Informal Hearing 
Presentation, the appellant's representative seeks a medical 
opinion from an expert, outside of the Nashville VA medical 
center, as to the cause of the veteran's death.  The VCAA 
provides that that duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  After completing the development discussed above, 
the RO should determine whether a medical opinion is 
necessary to make a decision on the appeal and proceed 
accordingly.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain the report of the autopsy 
on the veteran.  

2.  The RO should request treatment 
records from the VA medical center in 
Nashville dated from January 1992 to 
January 1993.  The RO should also request 
treatment records from the VA outpatient 
clinic in Knoxville dated from January 
1992 through December 2000.  

3.  After completing any other necessary 
development, the RO should readjudicate 
the appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


